Citation Nr: 1200578	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  06-24 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right wrist arthritis, residuals of fracture from August 4, 2006.

2.  Entitlement to a compensable rating for right wrist arthritis, residuals of fracture, prior to August 4, 2006.

3.  Entitlement to a compensable rating for preexisting seasonal allergic rhinitis aggravated by active service.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1989 to June 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2005 and July 2009 by or on behalf of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that the Veteran is a VA employee and that jurisdiction over his appeal is with the RO in Cleveland, Ohio.  The Veteran withdrew his request for a Board hearing by correspondence dated in August 2011.  

The Board also notes that the August 2005 rating decision granted entitlement to service connection for right wrist arthritis, residual of a fracture, assigned a 0 percent rating effective June 16, 2003.  The Veteran subsequently perfected an appeal as to the issue of entitlement to a compensable rating and a March 2007 rating decision granted entitlement to a 10 percent rating effective August 4, 2006.  Although the Veteran did not appeal a July 2008 rating decision denying entitlement to an effective date for the award for a 10 percent rating for right wrist arthritis, in correspondence dated in September 2011 he clarified that he was satisfied with the assigned 10 percent rating and limited his appeal to the issue of entitlement to a compensable rating prior to August 4, 2006.  The Board finds these matters are more appropriately addressed as provided on the title page of this decision. 

The August 2005 rating decision also granted service connection for seasonal allergic rhinitis based upon aggravation of a preexisting disability.  The determination found that the Veteran's preexisting allergic rhinitis disability was manifested by nasal polyps warranting a preexisting disability rating of 30 percent.  A noncompensable rating was assigned as the degree of disability over and above the degree of disability existing at the time of enlistment effective June 16, 2003.  The Veteran did not appeal that determination and did not perfect an appeal for entitlement to service connection for residuals of a broken nose also addressed in that decision, but in correspondence dated in September 2008 he requested entitlement to an increased rating.  He subsequently perfected an appeal from the July 2009 rating decision which denied entitlement to a compensable rating.  In correspondence dated in September 2011 the Veteran reported that he was not claiming entitlement to service connection for sinus infections.  Therefore, the Board finds the issues listed on the title page of this decision are the only matters presently before the Board for appellate review.


FINDINGS OF FACT

1.  On September 29, 2011, prior to the promulgation of a decision in the appeal, the appellant requested a withdrawal of the appeal for the issue of entitlement to a rating in excess of 10 percent for right wrist arthritis, residuals of fracture effective from August 4, 2006.

2.  All relevant evidence necessary for an equitable disposition of the remaining issues on appeal has been obtained.  

3.  The Veteran's right wrist disability prior to April 1, 2005, was manifested by subjective complaints of painful wrist motion without evidence of arthritis shown by X-ray examination, dorsiflexion less than 15 degrees, or palmar flexion limited in line with the forearm including as a result of functional loss due to pain which limited the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.

4.  From April 1, 2005, the Veteran's right wrist disability is shown to have been manifested by arthritic degeneration in the radiocarpal and midcarpal joints with credible evidence of painful, limited wrist motion.

5.  The Veteran's preexisting allergic rhinitis was manifested upon active service enlistment by nasal polyps and was aggravated by active service with present manifestations of no more than allergic rhinitis with polyps.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for the issue of entitlement to a rating in excess of 10 percent for right wrist arthritis, residuals of fracture from August 4, 2006 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for a compensable rating for right wrist arthritis, residuals of fracture prior to April 1, 2005, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2011).

3.  The criteria for a 10 percent rating for right wrist arthritis, residuals of fracture were met effective from April 1, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5215 (2011).

4.  The criteria for a compensable rating for preexisting seasonal allergic rhinitis aggravated by active service have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (effective October 7, 1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Appeal Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn his appeal for the issue of entitlement to a rating in excess of 10 percent for right wrist arthritis, residuals of fracture from August 4, 2006, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim and it is dismissed.

Duties to Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters dated in June 2003, June 2008, and December 2008.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

With regard to an increased disability rating claim, the law requires VA to notify the claimant that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify him or her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  Adequate notice as to the increased rating claim addressed in this decision was provided in this case.

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the June 2008 correspondence.  The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, and statements and testimony in support of the claims.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2011).

Right Wrist Disability Prior to August 4, 2006
Factual Background

In this case, service treatment records dated in April 1994 show the Veteran reported a 500 pound dog house had fallen on his right wrist.  The examiner noted that X-ray findings of the right wrist and hand were normal.  A September 2000 report noted the Veteran complained of a two week history of right wrist pain after he fell while walking his dog.  X-ray examination at that time revealed no evidence of dislocation, fracture, or soft tissue abnormality.  A computerized tomography (CT) scan revealed a small avulsion fracture of the triquetrum.  A January 2001 report of medical history noted a broken right wrist in August 2000.  No right upper extremity abnormalities were noted upon separation examination.  Records show the Veteran is right hand dominant.

On VA examination in May 2004 the Veteran complained of pain along the dorsal radiocarpal joint over the past few years.  He denied any numbness or tingling.  The examiner noted there was "great" range of motion of the right wrist with extension to 90 degrees, flexion to 90 degrees, ulnar deviation to 45 degrees, radial deviation to 30 degrees, and full supination and pronation of the forearm.  There was tenderness at the lunate, but there was full strength and the hand was neurovascularly intact.  The diagnoses included right wrist pain at night, but it was noted that X-rays were normal at the time of examination.  The examiner further noted that none of the disorders addressed should prevent the Veteran from working in the least at any job.  

In statements in support of his claim the Veteran asserted that as a result of a failure to properly identify and treat his broken right wrist in service he experienced a diminished ability to perform tasks including writing, computer work, and lifting.  He stated that any force-requiring right wrist activity caused pain with residual pain after the activity was completed.  

Private medical records dated in January 2005 show the Veteran reported increased chronic right wrist pain which limited use.  It was noted there was no evidence of weakness, paresthesias, swelling, or stiffness.  A March 2005 report noted he complained of right wrist pain, primarily in the dorsal region, which was increased with activity.  An examination revealed full mobility with no swelling or provocative findings of carpal instability.  There were no neurovascular deficits and digital motion was full.  Plain radiographic studies of the right wrist were obtained and were perfectly normal.  The physician, B.S.C., M.D., noted that the Veteran was informed that he was unsure of the source of his pain.  A magnetic resonance imaging (MRI) scan was to be obtained although the examiner indicated that some non-medical factors could be affecting the disability picture.  

Private medical records include an April 6, 2005 note following an MRI scan report from Dr. B.S.C. which noted findings of arthritic degeneration in the radiocarpal and midcarpal joints.  It was the examiner's opinion that the Veteran had posttraumatic arthritis of the right wrist that was secondary to an injury sustained five years earlier.  The subsequently provided MRI scan report dated April 1, 2005, noted mild to moderate osteoarthritis in the radiocarpal and midcarpal joints with associated subchondral marrow changes in the hamate and lunate.  There was also a small ganglion cyst arising from the radial aspect of the radiocarpal joint.  A July 2005 report noted the Veteran sustained a right wrist sprain when he tripped on stairs at work.  An examination at that time revealed the right wrist was grossly normal with intact pulses and no swelling or bruises.  Range of motion was limited in all directions secondary to pain.  There was point tenderness to the ulnar side of the hand and 4+ grip strength.  

In correspondence dated in November 2005 the Veteran reported that he experienced constant right wrist pain.  He stated that he had limited right wrist strength and mobility that caused severe difficulty in meeting the requirements of his vocational rehabilitation classes.  In subsequent statements he asserted that his VA examinations had not been thorough and had not addressed his painful motion or crepitus.  

VA medical records include an August 4, 2006, emergency room report which noted the Veteran complained of a five year history of right wrist pain.  The examiner noted the Veteran was in no acute distress.  There was tenderness over the distal dorsal surface with no obvious deformity or swelling.  Range of motion was good overall, but with complaints of pain on wrist flexion and hyperextension.  Records dated in September 2006 noted the Veteran complained of relatively frequent right wrist pain.  It was noted that he was a full-time student studying literature, English, and writing and was not officially working, but that he did a lot of construction work with his hands.  He complained of crepitus, throbbing, and difficulty writing.  He stated that if his right wrist became quite painful his right fourth finger became flexed and curled under.  The examiner noted that palpation of the right wrist induced discomfort, but that the wrist was not frozen and that there was no deformity at that time.  X-ray examination revealed no persistent fracture or deformity.  The examiner noted chronic wrist pain, but that there was no objective evidence of serious disease.  A July 2007 VA treatment report noted a diagnosis of traumatic arthritis of the right wrist.  

At a September 2007 hearing the Veteran testified that he used a wrist immobilizing brace and medication for right wrist pain and swelling.  He stated he had limitations in lifting, carrying, pushing, pulling, grasping, fine manipulation, and holding heavy objects.  He estimated his daily pain as approximately six on a ten point scale.  He noted that his orthopedic specialist had suggested surgery to place a rod in his wrist.  

VA examination in October 2007 revealed ulnar deviation with active motion against gravity from 0 to 30 degrees and pain beginning at 20 degrees and ulnar deviation with passive motion from 0 to 30 degrees and pain beginning at 20 degrees.  There was no additional limitation of motion on repetitive use.  On radial deviation there was active motion against gravity and passive motion from 15 degrees to 15 degrees without evidence or painful motion or additional limitation of motion on repetitive use.  Dorsiflexion active motion against gravity was from 0 to 60 degrees without evidence of painful motion or additional limitation of motion on repetitive use.  Palmar flexion revealed active motion against gravity and passive motion from 0 to 70 degrees without evidence of painful motion or additional limitation of motion on repetitive use.  The examiner noted there was no evidence of loss of bone, loss of part of a bone, inflammatory arthritis, or joint ankylosis.  X-ray examination revealed a normal right wrist.  An October 2007 MRI scan revealed an essentially normal right wrist, except for mild subchondral degeneration within the lunate.  The diagnosis was ulnar-sided wrist pain and mild wrist arthrofibrosis following remote distal radius fracture.  The examiner found the disorder had no significant effects on general occupational activities, but would have mild effects on activities including chores, exercise, sports, and recreation.  

In correspondence dared in March 2008 the Veteran asserted that X-rays revealed a floating bone chip in his wrist.  He stated that the finding should be considered relevant to his pending claim.  

A March 2008 VA treatment report noted the Veteran complained of right wrist throbbing pain estimated as eight on a ten point scale.  An examination revealed no erythema, edema, or deformity.  There was pain on palpation over the dorsal ulnar aspect of the hand which was increased with any movement of the hand.  There was full flexion and extension of the digits and neurologic examination was intact.  X-ray examination revealed a normal hand.  The diagnosis was hand pain.  

On VA joints examination in June 2010 the Veteran complained of continued residual right wrist pain with fair treatment on medication.  He denied deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, symptoms of inflammation, or flare-ups of joint disease.  There were no constitutional symptoms of arthritis.  The examiner noted right wrist pain at rest with no evidence of inflammatory arthritis or joint ankylosis.  X-ray examination revealed a normal right wrist.  The diagnosis was wrist pain with no clinical or radiological evidence of pathology and no functional limitations.  The examiner noted there were no significant effects of usual occupation and no effects on usual daily activities.  

On VA Persian Gulf War Guidelines examination in October 2010 the Veteran complained of progressively worsening right wrist pain with symptom flare-ups a couple of times per month.  He stated he had received a fair response to treatment with medication for pain.  There was no evidence of impaired strength or dexterity of the right hand, no angulation, ankylosis, or amputation of a digit, no thumb disorder, and no gap between any finger and the proximal transverse of the hand on maximal flexion of the fingers.  Finger jerks were normal at 2+ and sensory findings to the right upper extremity were normal.  Motor examination revealed right wrist flexion and extension was 5/5 with active movement against full resistance.  X-ray examination revealed a normal right wrist.  The diagnoses included carpal tunnel syndrome.  It was noted there were no significant effects of usual occupation as a result of this disorder and no effects on usual daily activities.  

Analysis



5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 pct is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10

Note (1): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.

Note (2): The 20 pct and 10 pct ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.

5010
 Arthritis, due to trauma, substantiated by X-ray findings:

Rate as limitation of motion of affected part, as arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).


5215
Wrist, limitation of motion of:
Major
Minor

Dorsiflexion less than 15º
10
10

Palmar flexion limited in line with forearm
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2011).

Normal ranges of motion include wrist dorsiflexion of 0 to 70 degrees, wrist palmar flexion of 0 to 90 degrees, wrist ulnar deviation of 0 to 45 degrees, and wrist radial deviation of 0 to 20 degrees.  38 C.F.R. § 4.71, Plate I (2011). 

The Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  A separate rating, however, must be based upon additional disability.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent ratings is consistent with requirement that service connection may be granted only in cases of currently existing disability).  

The Court has also held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011).  As regards the joints the factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2011).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011).

"[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The Court has held that pain itself does not rise to the level of functional loss as contemplated by VA regulations, but that pain may result in functional loss if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

Based upon the evidence of record, the Board finds the Veteran's right wrist disability prior to the April 1, 2005, MRI was manifested by subjective complaints of painful wrist motion without evidence of arthritis shown by X-ray examination, dorsiflexion less than 15 degrees, or palmar flexion limited in line with the forearm including as a result of functional loss due to pain which limited the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  There was no evidence of ankylosis or a related nerve injury prior to April 1, 2005.  Although the Veteran complained of pain prior to that date, there was neither evidence demonstrating a pathologic basis for his earlier reported symptoms nor any objective evidence demonstrating a functional loss.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

The Court has held that statements as to subjective symptomatology alone (such as pain), without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  In this case, VA examination in May 2004 revealed excellent range of motion of the right wrist with extension to 90 degrees and flexion to 90 degrees.  The examiner noted that there was tenderness at the lunate, but that there was full strength in the hand with no numbness or tingling.  Private medical records dated in January 2005 also noted that there was no evidence of weakness, paresthesias, swelling, or stiffness.  A March 2005 private treatment report noted full mobility with no evidence of swelling or provocative findings of carpal instability.  Although an August 2010 VA examination report noted a diagnosis of carpal tunnel syndrome in the right wrist, there is no prior indication of carpal tunnel syndrome or any other nerve injury to the right upper extremity.  

The Board notes that the April 1, 2005 MRI findings indicate mild to moderate osteoarthritis in the radiocarpal and midcarpal joints with associated subchondral marrow changes in the hamate and lunate and a small ganglion cyst arising from the radial aspect of the radiocarpal joint; however, there was no evidence as to the date of arthritis onset nor of any earlier chronic limitation of motion objectively confirmed by findings such as swelling, muscle spasm, satisfactory evidence of painful motion, or dysfunction due to pain supported by adequate pathology.  The Veteran's limitation of right wrist motion upon private medical treatment in July 2005 is shown to have been the result of an acute right wrist sprain that was incurred when he tripped on stairs at work.  The Board finds the Veteran's statements as to a more severe right wrist disability prior to April 1, 2005, are not supported by the objective evidence of record.  The medical evidence of record, VA and non-VA, adequately demonstrates the Veteran's right wrist disability as manifest during this period of time.  Therefore, the claim for entitlement to a compensable rating for right wrist arthritis, residuals of fracture, prior to April 1, 2005, must be denied.  

The Board finds, however, that the Veteran's right wrist disability from April 1, 2005, is shown to have been manifested by arthritic degeneration in the radiocarpal and midcarpal joints with credible evidence of painful, limited wrist motion.  The Veteran is competent to provide evidence as to his limitation of motion and function and his statements as to such impairment are credible in light of the private MRI findings reported in April 2005.  Therefore, an increased 10 percent rating for right wrist arthritis, residuals of fracture, is warranted effective from April 1, 2005.

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds the overall evidence of record in this case demonstrates the assigned schedular evaluation are adequate for the service-connected right wrist disability at issue.  The rating criteria considered adequately contemplate the Veteran's disability.  There is no evidence of a marked interference with employment as a result of this disability, nor has the Veteran asserted more than his having experienced difficulty with certain activities involving the right hand.  In fact, the May 2004 VA examiner specific found the Veteran's right wrist disability would not limit any employment and similar findings were provided upon subsequent VA examinations.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, was not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim for an increased rating prior to April 14, 2005.


Allergic Rhinitis Disability

In cases involving aggravation by active service, the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service, whether the particular condition was noted at the time of entrance into active service, or whether it is determined upon the evidence of record to have existed at that time.  It is necessary to deduct from the present evaluation the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule except that if the disability is total (100 percent) no deduction will be made.  If the degree of disability at the time of entrance into service is not ascertainable in terms of the schedule, no deduction will be made.  38 C.F.R. § 3.322 (2011).

VA regulations provide that ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96 (2011).

The Rating Schedule provides ratings for allergic rhinitis, without polyps, with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction of one side (10 percent); and with polyps (30 percent).  38 C.F.R. § 4.97, Diagnostic Code 6522 (2011).  

In this case, service treatment records show that an enlistment examination in August 1989 revealed large nasal polyps and that subsequent reports show treatment for a seasonal allergy disorder.  VA examination in May 2004 revealed bogginess and erythema to the nares.  It was noted that there was an occasional polyp, but that the septum appeared to be intact and the nares were patent.  The examiner provided diagnoses including allergic rhinitis and further noted that none of the disorders addressed should prevent the Veteran from working in the least at any job.  

VA examination in 2009 revealed no signs of nasal obstruction and no present nasal polyps.  There was a septal deviation, but no evidence of permanent hypertrophy of the turbinates from bacterial rhinitis.  It was noted the Veteran complained of nasal congestion and excess nasal mucous.  The diagnoses included allergic rhinitis associated with seasonal allergies.  It was noted that the disorder had no significant effects on usual occupation and no effects on usual daily activities other than a moderate effect on exercise and a mild effective on sports activities.  

In statements in support of his claim the Veteran asserted that that his allergy problem was worsened severely as a result of an injury to the face in a parachuting accident during active service.  In correspondence dated in August 2009 he reported that his allergic rhinitis disability had gotten so severe that he required weekly allergy shots and the use of a nasal inhalant twice each day.  

VA and private treatment records show the Veteran has experienced problems with his allergic rhinitis since active service.  An April 2010 VA treatment report noted he had been on immunotherapy for two years with no adverse reactions.  His nasal polyps were currently stable and it was noted the Veteran was not interested in surgical evaluation at that time.  A July 2010 report noted there were several nasal polyps.  VA examination in July 2011 noted the Veteran had a chronic cough associated with his allergic rhinitis, but that the disorder had no significant effects on his usual occupation and no effects on his usual daily activities.  

Based upon the evidence of record, the Board finds that the Veteran's preexisting seasonal allergic rhinitis was manifested upon active service enlistment by nasal polyps and was aggravated by active service with present manifestations of no more than allergic rhinitis with polyps.  The disorder is appropriately evaluated under Diagnostic Code 6522.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

The Board notes that the evidence demonstrates that since active service the Veteran's allergic rhinitis has required increased treatment and appears to have been more symptomatic.  The evidence of record, however, clearly shows that allergic rhinitis and nasal polyps were manifest upon the Veteran's enlistment into active service and that the degree of disability existing at that time of was properly evaluated at the maximum 30 percent schedular rating.  The Veteran is competent to provide evidence as to the symptoms he experiences and his reports of symptoms requiring increased treatment are credible; however, there is no evidence that a higher alternative or separate schedular rating is warranted under any applicable VA law.  Therefore, the Board finds that the Veteran's claim for a compensable rating must be denied.

The overall evidence of record in this case also demonstrates the assigned schedular evaluation is adequate for the service-connected allergic rhinitis disability at issue.  The rating criteria considered adequately describe the impairment for such allergic rhinitis disabilities and the manifestation of nasal polyps is indicative of such symptom occurrence as to warrant the maximum schedular rating possible.  There is no evidence, however, of a marked interference with employment or other exceptional or unusual disability factors in this case due to the disability and a referral for extraschedular consideration was not warranted.  The preponderance of the evidence is against the Veteran's claim for an increased rating for allergic rhinitis.



ORDER

Entitlement to a rating in excess of 10 percent for right wrist arthritis, residuals of fracture from August 4, 2006, is dismissed.

Entitlement to a compensable rating for right wrist arthritis, residuals of fracture, prior to April 1, 2005, is denied.

Entitlement to a 10 percent rating for right wrist arthritis, residuals of fracture, effective from April 1, 2005, is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to a compensable rating for preexisting seasonal allergic rhinitis aggravated by active service is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


